Citation Nr: 0025071	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  96-36 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an original rating for post-traumatic stress 
disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established entitlement to 
service connection for post-traumatic stress disorder and 
assigned a 10 percent rating.

This claim was previously before the Board and was the 
subject of a May 1998 remand which requested that the veteran 
be provided a hearing.  This claim was again before the Board 
and was the subject of a March 1999 remand which sought 
development of the evidence.  A June 1999 rating decision 
assigned an original rating of 70 percent for the veteran's 
post-traumatic stress disorder.  However, as that rating does 
not represent a full grant of benefits sought on appeal, this 
claim remains before the Board.


FINDINGS OF FACT

1.  The April 1999 VA examination shows that the veteran was 
unable to consistently relate to others in a work setting and 
unable to sustain the attention needed to do repetitive tasks 
or tolerate the stresses and pressures associated with day to 
day work activities.

2.  The evidence shows that the veteran has been unable to 
work due to his post-traumatic stress disorder during the 
entire period for which service connection for post-traumatic 
stress disorder has been established.



CONCLUSION OF LAW

The criteria for entitlement to an increased original rating 
of 100 percent for post-traumatic stress disorder are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an increased original rating for 
post-traumatic stress disorder is warranted.  After a review 
of the record, the Board finds that the veteran's contentions 
are supported by the evidence, and his claim is granted.

The veteran established service connection for post-traumatic 
stress disorder by means of a September 1995 rating decision, 
which assigned a 10 percent disability rating.  That original 
rating is the subject of this appeal  The veteran established 
entitlement to an increased rating of 70 percent by means of 
a June 1999 rating decision effective the date of service 
connection.  However, as that rating decision does not 
represent a full grant of benefits sought on appeal, the 
veteran's appeal on the issue of entitlement to an increased 
original rating remains before the Board.

The severity of a disability is presently ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999) (Schedule).  Post-traumatic stress disorder is 
evaluated using the General Formula for Rating Mental 
Disorders pursuant to Diagnostic Code 9411 of the Schedule.  
38 C.F.R. § 4.130 (1999).  Under those criteria, a rating of 
100 percent is warranted where the evidence shows total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  A rating of 70 
percent is warranted where the evidence shows occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 (1999).

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (October 8, 1996).  
Pursuant to the criteria in effect prior to November 7, 1996, 
a 100 percent rating contemplated that the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; that 
there were total incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
though or behavioral processes were associated with almost 
all daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or that the veteran was demonstrably 
unable to obtain or retain employment.  A 70 percent rating 
contemplated that the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired; the psychoneurotic symptoms were of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995).

Prior to November 7, 1996, the regulations also provided that 
where the only compensable service-connected disability was a 
mental disorder assigned a 70 percent evaluation, and such 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder would be assigned a 100 percent schedular rating 
pursuant to the appropriate Diagnostic Code.  38 C.F.R. 
§ 4.16(c) (1995).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to November 7, 1996, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.  In this case, the Board finds that the veteran 
meets the criteria in effect prior to November 7, 1996, and 
that his claim may be granted pursuant to those criteria.  
The Board also finds that the veteran meets the present 
criteria for an increased rating and thus the two sets of 
criteria are equally favorable to his claim.

A May 1995 VA post-traumatic stress disorder examination 
shows that the veteran worked in service stations following 
service for four or five years and worked at a service 
station until 1989 at which point he filed bankruptcy.  He 
then worked five or six jobs from 1989 to 1994.  He had been 
fired and had quit some jobs because he couldn't get along 
with people.  The veteran was unemployed.  He complained that 
he avoided seeing war pictures or violent movies; had 
nightmares and woke up sweaty, startled, and jump; and that 
the sound of helicopters made him have flashbacks.  He stayed 
busy all the time so the he didn't have those unpleasant 
memories.  Objective examination found the veteran alert, 
oriented, neat, and tidy.  Speech was spontaneous.  He 
articulated very well with no delusions.  He was anxious at 
times and stated that without his medication he could not 
function.  He felt that he couldn't go back to work.  He had 
no previous psychiatric hospitalizations.  He quit alcohol 
use in 1985.  There were no hallucinations.  Memory and 
concentration were intact.  He denied drug abuse.  Insight 
and judgment were intact.  The examiner felt that the veteran 
was competent to handle funds.  The examiner diagnosed post-
traumatic stress disorder.

A July 1996 VA post-traumatic stress disorder examination 
states that the veteran separated from service in October 
1967 and was married in 1969.  He had no job from October 
1967 to July 1969.  He worked in a service station from July 
1969 to June 1970, at which point he started his own service 
station where he worked until 1989.  In 1989 he developed 
chronic Epstein-Barr Syndrome and stopped his business as he 
started losing money.  From 1989 to 1994, he had five jobs, 
but did not stick to any.  He last worked two years prior to 
the examination.  Any form of social interaction was very 
traumatic (such as church, relatives, and neighbors), or if 
somebody disagreed with him, war movies, and the sound of 
helicopters.  The veteran also had lost sleep.  He talked 
about Vietnam as though it happened yesterday.  He still got 
very emotional and agitated and the pain was fresh.  He was 
very loving to his wife who was hemiplegic and in a wheel 
chair.  The veteran was very interested in getting better.  
He had a history of alcohol abuse and abuse of prescription 
drugs but quit in the 1980s.  He was talkative, with no 
delusions, and relevant and coherent.  He stated that his 
concentration and memory were quite poor for the last five 
years.  Insight and judgment were intact.  The veteran was 
competent to handle funds.  The examiner diagnosed post-
traumatic stress disorder and a history of alcohol and 
prescription drug abuse.  The examiner stated that the 
veteran had severe industrial and psychosocial impairment.

The April 1999 VA examination shows that the veteran 
complained that he couldn't work with people because he would 
get upset and get fired.  He reported that his memory was 
fading.  The veteran stated that he had no friends and that 
if someone got too close to him he would make them back off.  
He tried to compensate for his volatile temper by being extra 
nice to people "so they won't piss me off."  The veteran 
had been married for 35 years.  He described his wife as his 
only friend and said it took years for them to work out their 
relationship.  He compensated for interpersonal discomfort by 
working.  He worked 80 to 100 hours per week when he was 
working.  The veteran reported that he worked until 1994 as a 
service station attendant and eventually owned and managed 
several stations and a towing business.  He reported that 
early in his career he was fired from jobs for his inability 
to get along with customers or fellow employees.  He took 
care of problems by going behind the station and settling it, 
which he conceded would not work well any more.  In the early 
1990s, the veteran's problems with memory and concentration 
forced him to sell his businesses.  He was forced to work for 
other people which he found difficult.  No legal history was 
reported.

Mental status examination found that the veteran's dress was 
appropriate and he was well groomed.  Personal hygiene was 
good.  He was neat and clean.  Rapport was easily 
established.  No unusual behaviors were noted.  The veteran 
was oriented to person, place, time, and situation.  
Attention and concentration skills were not intact as the 
veteran could not subtract serial sevens or do simple 
computational problems in his head.  His abstraction 
abilities were not impaired as he could find similarities in 
paired objects and interpret proverbs.  The veteran's fund of 
general information was adequate as he could recall general 
information.  Judgment appeared intact.  Impairment was noted 
in memory functions as the veteran was unable to recall a 
series of digits, one of three unrelated words after five 
minutes, or remote events.  He described his memory as his 
biggest asset in the past and described how he used it 
running his service stations.  He was able to repeat five 
digits forward and two digits in reverse order or 
presentation.  He was unable to provide his social security 
number without looking at his records.  The examiner 
estimated the veteran's intelligence to be high average based 
upon self-reported history and current performance.  The 
veteran's thought processes were not reflective of loose 
associations, perseverations, neologisms, tangential 
thinking, circumstantial thinking, confusion, or echolalia.  
His speech was within normal limits and was relevant and 
coherent.  Thought content was negative for hallucinations.  
Delusions were not present.  The veteran did not demonstrate 
ideas of reference.  Affect appeared appropriate and was not 
labile.  Mood was within normal limits.  The veteran reported 
feeling emotionally dead.  The one exception was anger, which 
he described as explosive.  The veteran became angry 
discussing his return from Vietnam and apologized to the 
examiner.  Signs of anxiety were noted and included 
restlessness.  He was on medications for anxiety.  He 
reported periods of depression lasting a few days and he 
coped by staying busy.  He reported difficulty sleeping.  His 
appetite was good.  Sleep was significantly disrupted by 
nightmares of traumatic experiences in his life.  As a 
result, the veteran reported approximately three hours of 
sleep per night.  He reported his daily thoughts were often 
interrupted by thoughts of unpleasant experiences and he 
avoided things which were likely to remind him of traumatic 
events in his life.  The veteran denied current and past 
suicidal ideation.  He was not currently in treatment and 
demonstrated good insight regarding his problems.  The 
veteran was cooperative with the process and motivated to 
complete all testing asked of him.  The Minnesota Multiphasic 
Personality Inventory II was administered.

The examiner concluded that the veteran was experiencing 
intrusive memories and nightmares related to his Vietnam 
experiences.  He reported avoidance of reminders of his 
experiences and kept busy to avoid those recollections.  He 
described feelings of emotional numbing.  Additionally, he 
described a long history of emotional outbursts and anger 
which had significantly impaired his ability to form 
meaningful relationships.  These difficulties had also 
undermined his ability to maintain employment.  His 
interpersonal relationships had been undermined by the 
veteran's reluctance to become emotionally involved with 
others, an interpersonal stance which began in Vietnam.  Up 
until his memory difficulties led to losing his business, the 
veteran managed these difficulties by limiting contact with 
others and being self employed.  However, when those 
strategies faltered, the veteran resorted to physical 
altercations to settle his differences.  Testing indicated 
that the veteran was having significant problems and was 
prone to minimize his psychological problems.  The veteran 
was able to understand the basic direction of the 
examination.  The examiner stated that the veteran was unable 
to consistently relate to others in a work setting and unable 
to sustain the attention needed to do repetitive tasks or 
tolerate the stresses and pressures associated with day to 
day work activities.  The veteran was capable of managing 
funds and had the minimal level of general intelligence, 
basic skills in arithmetic, and social judgment which is 
consistently needed.  Prognosis was judged to be poor for a 
favorable response to treatment within six to twelve months.  
The examiner diagnosed post-traumatic stress disorder and 
provided a global assessment of functioning of 51.

The Board finds that the evidence shows that the veteran has 
been demonstrably unable to obtain or retain employment due 
to his post-traumatic stress disorder throughout the period 
for which service-connection has been established.  The most 
recent examination clearly indicates that the veteran was 
unable to consistently relate to others in a work setting and 
unable to sustain the attention needed to do repetitive tasks 
or tolerate the stresses and pressures associated with day to 
day work activities.  Thus, the Board finds that he currently 
meets the criteria for a rating of 100 percent as his post-
traumatic stress disorder results in total occupational 
impairment.  However, as this claim is for an original 
rating, the Board must also examine the entire period 
subsequent to the establishment of service connection.  The 
July 1996 VA examination also shows that the veteran was 
suffered severe social and industrial impairment as a result 
of his post-traumatic stress disorder.  While the examiner 
did not specifically provide an opinion as to employability, 
the Board notes that the evidence shows that the veteran has 
not worked due chiefly to PTSD during the period for which 
service connection has been established.  Thus, the Board 
finds that the evidence demonstrates that the veteran has 
been unable to obtain or retain employment during the period 
for which service connection has been established by reason 
of his service-connected post-traumatic stress disorder.

Accordingly, the Board finds that the criteria for 
entitlement to an increased original rating of 100 percent 
for post-traumatic stress disorder are met and the veteran's 
claim therefor is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).


ORDER

Entitlement to an increased original rating of 100 percent 
for post-traumatic stress disorder is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 


